IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

DARRELL de TIENNE and CHELSEA                  No. 74844-1-1
FARMS, LCC,
                                               DIVISION ONE
                       Appellants,



SHORELINES HEARINGS BOARD;                     UNPUBLISHED OPINION
PAUL H. GARRISON and BETTY N.
GARRISON; PIERCE COUNTY; and
COALITION TO PROTECT PUGET
SOUND HABITAT.

                       Respondents.            FILED: November 14, 2016

      Schindler, J. — Darrell de Tienne owns a 10.74-acre intertidal and subtidal

parcel of property located on the north shore of Henderson Bay. The property is

designated as a shoreline of statewide significance. In 2005, de Tienne and Chelsea

Farms LLC (collectively, de Tienne) applied for a shoreline substantial development

permit to operate a commercial geoduck farm on 5 acres of the property. Eelgrass beds

separate the intertidal and subtidal portions of the proposed geoduck farm. Eelgrass is

a critical and fragile aquatic habitat protected by the Shoreline Management Act of 1971

(SMA), chapter 90.58 RCW, and the Pierce County Shoreline Master Program (SMP).

The Pierce County Hearing Examiner approved the permit subject to a number of

conditions. The Shorelines Hearings Board (SHB) reversed the decision. The SHB
No. 74844-1-1/2



concluded the permit did not adequately protect the eelgrass and approval was

inconsistent with the SMA and the SMP. De Tienne appeals denial of the shoreline

substantial development permit. De Tienne contends the SHB did not have the

authority to deny the permit. In the alternative, de Tienne claims substantial evidence

does not support finding adverse potential environmental impacts from the geoduck

operation, the SHB erred in rejecting expert testimony, the Coalition to Protect Puget

Sound Habitat did not meet its burden of proving the permit conditions were inadequate

to protect the eelgrass, the SHB erroneously interpreted the Pierce County Code, and

the SHB erred in requiring a cumulative impacts analysis. We reject de Tienne's

arguments, and affirm.

Shoreline Property

        Darrell de Tienne owns a 10.74-acre intertidal1 and subtidal2 parcel of property

located on the north shore of Henderson Bay in Pierce County. The parcel "water ward

of -4.5 tidal elevation is ... designated a Shoreline of Statewide Significance." The

Pierce County development regulations identify eelgrass as a critical habitat. A

"continuous swath" of eelgrass runs across de Tienne's property parallel to the

shoreline.

2001 Unauthorized Geoduck Harvesting

        In 2001, de Tienne entered into a lease with Washington Shell Fish Inc. (WSF) to

allow WSF to engage in the commercial harvesting of geoducks on his property.

        In 2003, Pierce County issued a cease and desist order. The order stated WSF

is violating the Pierce County Code by harvesting geoducks without a permit. The order

        11ntertidal shore is the area that is above the low-tide line and exposed at low tide but under
water at high tide.
        2 Subtidal shore is the area below the low-tide line and is always covered by water.
No. 74844-1-1/3


directs de Tienne and WSF to stop "[hjarvesting cultivating planting or allowing such

activity without required shoreline permits" and stop "[wjorking or allowing working to be

done in eelgrass beds without authorization."3 "No actions were taken to restore" the

eelgrass. The harvesting operation resulted in "extensive" damage to the eelgrass.

2005 Shoreline Development Permit

       In July 2005, de Tienne and Chelsea Farms LLC (collectively, de Tienne) filed an

application for a shoreline substantial development permit to operate a commercial

geoduck farm on the five-acre intertidal and subtidal property owned by de Tienne.

Geoducks are large edible burrowing clams indigenous to Puget Sound. Commercial

geoduck farms "artificially plant and then harvest the geoduck."

       Typically, geoduck farms are on intertidal land. De Tienne proposed planting,

growing, and harvesting geoducks on .5 acres of intertidal and 4.5 acres of subtidal

property. The geoduck operation in the subtidal area "would run along the seaward

boundary of this eelgrass bed, separated by a buffer." De Tienne planned to stagger

planting and harvesting "for different sections of the Farm." To plant the geoducks,

"[pjlastic (PVC) tubes" measuring 8 to10 inches long and 4 inches wide are inserted into

the sand substrate. The tubes would be spaced 15 to 18 inches apart, extend "2-3

inches above the substrate," and covered with netting to protect the geoduck seedlings.

       A small net is placed on top of each tube and/or a large net is placed over
       multiple tubes. The small nets are secured with bands. Large nets are
       secured with metal rebar with the expose ends bent downward. The tubes
       and nets protect the geoduck until they reach an adequate depth and size
       to avoid predators. Predators include snails, crabs, ducks, etc. The large
       nets also help prevent the escape of dislodged tubes. The amount
       planted each year will vary depending upon factors such as seed

       3On appeal, WSF argued there was no requirement to obtain a shoreline substantial
development permit to engage in geoduck cultivation in eelgrass beds. We disagreed and affirmed the
cease and desist order. Wash. Shell Fish. Inc. v. Pierce County. 132 Wash. App. 239, 131 P.3d 326 (2006).
No. 74844-1-1/4



      availability. However, at no time will the farm have more than two acres of
      tubes.


      Three to four geoduck seedlings are placed in each tube. De Tienne proposed a

"maximum of two acres of aquatic lands containing up to 56,000 tubes at any one time."

The plastic tubes and "predator netting" are removed after approximately two years.

When the geoducks mature in four to seven years, divers use high-pressure water jets

to loosen the sand substrate and harvest the geoducks.

      De Tienne conducted surveys and prepared maps identifying the eelgrass on the

proposed site. De Tienne relied on the surveys "to establish baseline conditions for the

Site." The surveys show a native eelgrass bed that spans the site with "two zones of

eelgrass growth: (1) continuous bed growth within a tidal range of -2 and -7 [feet]

MLLW [(mean lower low water)], and (2) patchy bed growth in a slightly more truncated

area between -2 and -7 [feet] MLLW."

Subtidal Geoduck Harvesting FSEIS

       In 2001, the Washington State Department of Natural Resources (DNR) and

Washington State Department of Fish and Wildlife (WDFW) issued a "Final

Supplemental Environmental Impact Statement" for the "State of Washington

Commercial Geoduck Fishery" (FSEIS). The FSEIS is the only environmental impact

statement that addresses subtidal geoduck harvesting. The FSEIS took 10 years to

complete and "went through significant peer review." The FSEIS identifies known

adverse impacts from geoduck harvesting. The FSEIS concludes that subject to the

"mitigation measures" in the FSEIS, there is "only a very slight potential for impacts

based upon the low risk of adverse effects to marine organisms." One of the FSEIS
mitigation measures requires maintaining "[a] 2-foot vertical buffer or a minimum of 180
No. 74844-1-1/5


foot buffer (for tracts with a very gradual sloping contour).. . between the harvest area

and eelgrass beds and any substrate used for herring spawning."

2009 Eelgrass Habitat Assessments

       In October 2009, de Tienne's environmental consultant ENVIRON International

Corporation prepared an "Eelgrass Delineation and General Habitat Assessment"

(Habitat Assessment) for "potential development of geoduck aquaculture" on four

parcels owned by de Tienne. The goal of the study was "to delineate potential eelgrass

habitat and other important habitat characteristics within the four tax parcels owned by

Darrell de Tienne in relation to potential development of geoduck aquaculture." The

Habitat Assessment acknowledges the ecological importance of eelgrass.

      Because eelgrass is a well-recognized ecological resource within Puget
      Sound, the study focused on mapping the extent, quality and composition
      of eelgrass in the largest tax parcel (0122233064). The current estimate
      of total eelgrass area in Puget Sound is 52,900 [plus or minus] 9,100
      acres (Gaeckle et al. 2008). However, according to the latest survey
      (Gaeckle et al. 2008), there was a significant amount of eelgrass decline
      at the north end of Henderson Bay from 2001 through 2007 (average of
      11.7% loss per year). The authors do not speculate on reasons for this
      specific decline, but do state that tracking changes over time will aid in
      researching causal or correlative factors for loss at different spatial and
      temporal scales. The current survey of eelgrass associated with de
      Tienne tax parcels can serve as a baseline for monitoring environmental
      changes within the intertidal/subtidal zones.

      The Habitat Assessment identifies the eelgrass on the 10.74-acre parcel located

at Henderson Bay. The Habitat Assessment states the "total area of land within the

property boundaries that contained eelgrass was . . . 2.05 acres .. . , which represented

approximately 20% of the 10.74-acre parcel." The Habitat Assessment "avoidance and

minimization measures" to "prevent impacts to the existing eelgrass beds" include
No. 74844-1-1/6



adopting the FSEIS buffer of 2 vertical feet for subtidal geoduck harvesting and the

WDFW buffer of 10 feet for intertidal harvesting.

      [A] variety of avoidance and minimization measures will be implemented
      to prevent impacts to the existing eelgrass beds. Minimum buffer
      distances would be maintained shoreward and waterward of the outer
      boundaries of the eelgrass bed delineated in this report.... These
      distances correspond to a buffer width of 10 [feet] shoreward of the bed,
      and 2 vertical feet waterward of the deep water boundaries of eelgrass
      and kelp that were observed in survey. These buffer distances
      correspond with those already in place under the WDFW hydraulic project
      approval guidelines (10 [feet]), and [ ]DNR buffer distances prescribed for
      subtidal geoduck harvests of wild stocks.

       In November 2009, ENVIRON prepared a "Critical Fish and Wildlife Habitat Area

Review: Habitat Assessment Study at de Tienne Tax Parcels in Pierce County,

Washington" (Critical Habitat Assessment). The Critical Habitat Assessment reiterates

imposition of a horizontal 10-foot shoreward buffer and a vertical 2-foot waterward

buffer "to prevent impacts to the existing eelgrass beds."

       Minimum buffer distances would be maintained shoreward and waterward
      of the outer boundaries of the eelgrass bed delineated in this report....
      These distances correspond to a buffer width of 10 [feet] shoreward of the
      bed, and 2 vertical feet waterward of the deep water boundaries of
      eelgrass and kelp that were observed in survey. These buffer distances
      correspond with those already in place under the WDFW hydraulic project
      approval guidelines (10 [feet]), and [ ]DNR buffer distances prescribed for
      subtidal geoduck harvests of wild stocks ([ ]DNR 2008).

2011 Biological Evaluation

       In July 2011, ENVIRON prepared a "Biological Evaluation of Potential Impacts to

[Endangered Species Act]-listed Species, Critical Habitat and Essential Fish Habitat,

from a Proposed Geoduck Aquaculture Farm in Henderson Bay" (Biological Evaluation).

The Biological Evaluation describes de Tienne's proposal to operate a commercial
No. 74844-1-1/7


geoduck farm on the Henderson Bay property and the need for a vertical 2-foot subtidal

buffer and 10-foot intertidal buffer to protect the eelgrass.

       The proposed project involves the aquaculture (aquatic farming) of
       geoduck clams (Panopea generosa) on lower intertidal and subtidal
       aquatic lands owned by the applicant in Henderson Bay, near Purdy, WA
       (. . . Pierce Co. Parcel 0122233064). The project action under analysis
       here involves the staggered planting, grow-out and harvest of native
       geoduck clams on these intertidal and subtidal lands, outside of native
       eelgrass beds found on portions of the parcel. As filter feeding
       planktivores, no supplemental feed is provided.

       Shellfish culture activities would occur on a 10.74 acre parcel owned by
       the applicant (Pierce County parcel number 0122233064) between a tidal
       range of about +2 to -38 [feet] mean lower low water (MLLW)....
       Considering a 10 [foot] intertidal buffer from an existing native eelgrass
       bed on the parcel, and a 2 vertical foot buffer from the subtidal edge of the
       eelgrass bed, as previously delineated, there are about 5.0 acres of
       cultivable aquatic land on the parcel outside of native eelgrass buffers
       identified from survey. In the SE quadrant of the property, approximately
       3/4 acre of these lands ([about] 15%) is intertidal and the remainder is
       subtidal. Both proposed intertidal and subtidal planting areas are outside
       of the eelgrass beds and proposed buffers.

       Staggered planting by the farm operator/lease (Chelsea Farms LLC)
       would occur from April through November, based on seed availability,
       though predominantly in the late spring and early summer months.
       Planting activity consists of placing 4-inch diameter PVC tubes into the
       substrate to protect the out-planted geoduck seed from potential
       predators. The tops of the tubes will extend about eight to 10 cm (about 3
       to 4 inches) above the substrate, and the tubes will be positioned about 15
       inches apart on center.

       After planting, the 4-inch diameter PVC tubes are covered with 1-inch
       mesh canopy predator exclusion netting secured over the 'tube fields' with
       rebar hooks positon about every 4 to 6 feet.

       The United States Army Corps of Engineers, National Marine Fisheries Service,

and United States Fish and Wildlife Service reviewed the Biological Evaluation and the

use of a "2 vertical foot buffer from the subtidal edge of the eelgrass bed" on the parcel.
No. 74844-1-1/8



Based on the 2011 Biological Evaluation, the National Marine Fisheries Service and

United States Fish and Wildlife Service issued "concurrence letters."


MDNS for Proposed Commercial Geoduck Farm

       In November 2012, Pierce County Planning and Land Services Department

Senior Planner Ty Booth issued a "Mitigated Determination of Nonsignificance" (MDNS)

for de Tienne's proposed commercial geoduck operation at Henderson Bay under the

State Environmental Policy Act, chapter 43.21 C RCW. The MDNS identifies adverse

impacts including turbidity as an adverse impact to "fish and wildlife species and their

habitat." The MDNS imposed 12 mitigation measures and required de Tienne to submit

a "fish and wildlife application and habitat assessment." In response, de Tienne

submitted the November 2009 Critical Habitat Assessment that identifies minimum

buffers of 10 feet shoreward and 2 vertical feet waterward to protect the eelgrass.

Pierce County determined that "compliance with the conservation measures detailed" in

the Critical Habitat Assessment and Pierce County's critical areas development

regulations would "adequately mitigate any probable significant adverse impacts to

eelgrass and macro algae."

Staff Report

       In March 2013, Booth and Pierce County Planning and Land Services

Department Environmental Biologist David Risvold issued a "Staff Report." The Staff

Report recommended approval of the proposed geoduck farm subject to 26 conditions

including "Farm activities shall be maintained a minimum of 10 feet away (on the shore

side) and two vertical feet (on the water side) from eelgrass beds." The Staff Report
No. 74844-1-1/9



states, in pertinent part:

       RECOMMENDED CONDITIONS OF APPROVAL:




               C.       A physical separation shall be maintained between farm
                        activities and beds of submerged aquatic vegetation
                        (eelgrass and kelp species [rooted species in the order
                        Laminariales]). For purposes of this application, a "bed"
                        shall consist of three or more individual plants.

                        (1)     Farm activities shall be maintained a minimum of 10
                                feet away (on the shore side) and two vertical feet (on
                                the water side) from eelgrass beds.

                        (2)      Farm activities shall be maintained 10 feet away from
                                 any kelp beds.[4]

       The Pierce County Key Peninsula Advisory Commission (KPAC) held a public

meeting on de Tienne's application for the shoreline substantial development permit.

       The KPAC considered the following concerns: the Rural Residential
       environment; views of the area; areas of high winds with lots of debris;
       subtidal harvest damage to Sound floor; different permit requirements for
       aquaculture; need for reports that aquaculture will not damage the
       ecology; . . . concerns about long-term effects; concerns about no net loss
       of ecological function.

The KPAC voted "to recommend approval of the staff report as presented."

Hearing Examiner Decision

       The Pierce County Hearing Examiner (Hearing Examiner) scheduled a hearing

on the shoreline substantial development permit for March 27, 2013. The Hearing

Examiner held the record open and continued the hearing to May 2 for testimony.

       De Tienne's attorney submitted a letter objecting to conditions recommended in

the Staff Report. For the first time, de Tienne objected to the vertical 2-foot buffer

"between farm activities and native eelgrass beds" in the subtidal planting and

       4 Some alteration in original.
No. 74844-1-1/10


harvesting area. The attorney argued the 2-foot vertical buffer "would translate into a

40-80 foot horizontal buffer at the subject property, severely restricting the cultivable

area at the farm and imposing a significant hardship on the Applicants." De Tienne

claimed the 2-foot vertical buffer "appears to be based on outdated, inapplicable, and

scientifically unsupported buffers related to the harvest of wild geoducks on state lands."

The attorney states de Tienne will submit a memorandum from their expert Marlene

Meaders on an "alternative buffer of 10 horizontal feet with monitoring."

       Meaders submitted "A Review of Potential Adverse and Positive Effects from a

Proposed Geoduck Clam Farm in Henderson Bay - de Tienne/Chelsea Farms." The

memorandum identifies eelgrass and kelp as "habitats of special concern ([former] WAC

220-110-250(3)(a,b) [(1994)])."5 Meaders states the site contains approximately three

acres of eelgrass beds.

       Eelgrass resources were surveyed and mapped in 2004, 2009, and 2012.
       All three surveys identified eelgrass within approximately the same areas.
       Although there is natural interannual variation, the extent and location of
       eelgrass is very well understood within the aquatic parcel. Total area of
       land within the project area that contained eelgrass was about 3.0 acres
       ranging from -2 to -8 [feet] MLLW .... [T]he eelgrass boundaries
       identified in 2012 were based on a very conservative view of a continuous
       eelgrass bed.

       Meaders acknowledged the FSEIS established "180-[foot] horizontal and 2-[foot]

vertical" buffers "[i]n order to protect eelgrass habitat from wild geoduck harvest

activities." But Meaders asserts there "was no need to provide a precise buffer distance

based on the best available science." According to Meaders, a buffer width of either 25

feet "without monitoring" or a 10-foot buffer "with monitoring" was adequate to protect



       5Chapter 220-110WAC was repealed in 2015 and incorporated into chapter 220-660 WAC.
Wash. State Register 15-02-029 (Order 14-353 July 1, 2015).


                                                10
No. 74844-1-1/11



the eelgrass beds. Meaders cited a number of studies to support imposing a smaller

buffer between the subtidal commercial geoduck operation and the eelgrass.

      Meaders testified at the May 2 hearing. Meaders stated that "much of the

information" referenced in her memorandum "is a summary of the expert testimony from

the Longbranch hearing before the Pierce County Hearing Examiner and the Shorelines

Hearings Board." Coal, to Protect Puget Sound Habitat v. Pierce County. No. 11-019,

2012 WL 3577481 (Wash. Shorelines Hr'gs Bd. July 13, 2012) (Longbranch).

      Meaders testified that "there is a low potential for adversely impacting spawning

beds from sediment mobilized during harvest" and "[b]uffers would protect herring

spawning in eelgrass from aquaculture activates." According to Meaders, the condition

"requiring habitat surveys is not necessary because the Applicants would carry out

monitoring studies instead."

       Booth testified that Pierce County did not agree with de Tienne's request to limit

the eelgrass bed to "native eelgrass" but agreed to delete the requirement for a habitat

survey and agreed to reduce the buffer "on the waterward edge of the eelgrass."

Risvold testified that the parties "agreed on 25 horizontal feet, along the waterward

edge of the eelgrass buffer, as a sufficient buffer, along with monitoring." Risvold

testified the WDFW and the Department of Ecology "were included among the parties

agreeing to conditions" but he "was not present on [the] conference call" with Meaders,
WDFW, the Army Corps of Engineers, the Department of Ecology, and DNR staff.

       The Hearing Examiner approved the shoreline substantial development permit

subject to conditions including the eelgrass buffers proposed by de Tienne: a 10-foot
buffer for the intertidal shore side of the eelgrass bed and a 25-foot horizontal buffer for



                                             11
No. 74844-1-1/12


the subtidal water side of the eelgrass bed. The Hearing Examiner decision allows de

Tienne to reduce the 25-foot buffer "in a limited number of locations for purposes of

monitoring" and allows de Tienne to further reduce the 25-foot buffer if monitoring

"demonstrates a small[er] buffer provides effective protection of the eelgrass bed."6 The

Hearing Examiner concluded the "proposal is consistent with the policies of the

Shoreline Management Act" and "consistent with the Pierce County Shoreline Master

Program."

        The Coalition to Protect Puget Sound Habitat (Coalition), property owners Paul

and Betty Garrison, and de Tienne filed petitions for review of the Hearing Examiner

decision with the SHB.


        The Coalition argued the SHB should reverse approval of the shoreline

substantial development permit because the permit conditions did not protect the fragile

areas or "existing aquatic resources" from damage and violated the SMA and the Pierce

County shoreline and critical areas regulations. The Garrisons raised a number of




        6 The decision states, in pertinent part:
        A physical separation shall be maintained between farm activities and beds of
        submerged aquatic vegetation (eelgrass and kelp species [attached species in the order
        Laminariales])....
                 (1) Farm activities shall be maintained a minimum of 10 feet away (on the shore
                 side) and a minimum of 25 .. . horizontal feet (on the water side) from eelgrass
                 beds. The 25-foot buffer may be reduced in a limited number of locations for
                 purposes of monitoring.
                 (2) The 25-foot buffer may be reduced if monitoring over the course of at least
                 one complete planting and harvest cycle demonstrates a small buffer provides
                 effective protection of the eelgrass bed.
                 (3) Farm activities shall be maintained 10 feet away from any kelp beds.
                 (4) Protective eelgrass requirements do not apply to eelgrass that recruits into
                 the farm area.

(Some alteration in original.)


                                                     12
No. 74844-1-1/13


issues including a property dispute. De Tienne challenged two of the conditions "that

were not needed to remedy significant environmental impacts."7

        During the prehearing conference, "the parties agreed to consolidation." The

SHB entered an order that consolidated the three petitions for review under SHB No.

13-016c.


        Before the hearing, the SHB dismissed "numerous legal issues" and the

Garrisons' petition for review. The SHB granted the Garrisons "limited intervention" to

participate in the hearing on the issue of whether the proposed farm was consistent with

the requirements of Pierce County Code (PCC) 20.24.020.A.3.

        In his prehearing brief, De Tienne argued that most of the Coalition's claims were

previously rejected by the SHB in Longbranch and Coalition to Protect Puget Sound

Habitat v. Thurston County. No. 13-006c, 2013 WL 5676901 (Wash. Shorelines Hr'gs

Bd. Oct. 11, 2013) (Lockhart). De Tienne asserted collateral estoppel barred the

Coalition from asserting the same claims. De Tienne also argued the Coalition "cannot

meet their burden to show that the alleged impacts will occur or that they will result in

violations of the SMA or SMP."

        The SHB held a six-day hearing. The hearing focused "only on Legal Issue No.

15 (with subparts)."

        Legal Issue No. 15: Was the Pierce County Hearing Examiner's approval
        of the de[ TTienne [shoreline substantial development permit] done in


        7 De Tienne challenged the following two conditions as "unnecessary because they are not
required to eliminate or reduce a significant impact required to be mitigated under the County's Shoreline
Master Program:"
        •   Diver communication with the surface shall not utilize a loudspeaker system.
            (Condition 21)
        • A preliminary survey for eelgrass shall be completed between June 1 and October of
          each harvest year, following WDFW protocols. Both Zostera marina and Zostera
          japonica shall be included in eelgrass surveys. (Condition 26.D).


                                                    13
No. 74844-1-1/14


      violation of RCW 90.58.020 (and other subsections included in part B) and
      PCC 20.24.020 (and other subsections included in part B) because:

      .... The authorized development in this high value site that includes a
           Shoreline of Statewide Significance does not protect against adverse
           impacts of harm, damage, and loss of ecological functions, loss of
           the natural environment and values of the shorelines?

      .... The authorized development does not promote and enhance the
           public interest including the quality of life, public's opportunity to
           enjoy the physical and aesthetic quality of the shoreline, preservation
           of the natural environment, safety, and intensive recreational uses
           afforded to the public?

      .... The authorized development is not consistent with the overarching
           goal of protecting, preserving, restoration of Washington's natural
           shoreline or consistent with related state agency goals and
           management actions?

      .... The authorized development does not preclude damage to specific
           fragile areas and existing aquatic resources and does not maintain
           the highest possible levels of environmental quality and compatibility
           with native flora and fauna?

      .... The authorized development with perpetual operations does not
           preclude damage to the natural ecosystem and ecology of the area
           including, but not limited to, the following issues: forage fish,
           salmon, native species, prey resources, forage fish eggs, forage fish
           larvae, crab larvae and other intertidal species eggs and larvae?

      .... The authorized development does not preclude damage by allowing
           plastic netting that decreases biodiversity, increases siltation/
           sedimentation, increases organic matter, entangles aquatic life as
           well as poses a safety risk to the public?



           The authorized development does not protect against aquaculture
           operations that cannot be maintained in a safe and sound condition
           in this well-known wind/high energy area?

           The authorized development and the arbitrary buffers do not protect
           the eelgrass and macroalgae conservation areas as required by
           Pierce County critical areas regulations?




                                           14
No. 74844-1-1/15




       .... The authorized development failed to provide adequate conditions to
            properly mitigate for impacts to the shoreline areas as to insure no
            harm, no loss of ecological function, minimize insofar as practical
            any resultant damage to the ecology, forage fish, juvenile salmon
            migratory corridor, or the interference with the public's use of the
            water?


       .... The authorized development does not require the respondent
            (de[ TTienne) to mitigate or restore eelgrass degraded during past
            geoduck aquaculture activities in this area?

       The Coalition called a number of witnesses to testify about the adverse impacts

of the proposed commercial geoduck farm on the environment, the inadequacy of the

permit conditions, and recreational use. The Coalition presented the testimony of three

expert witnesses: fish biologist Daniel Penttila, certified fisheries scientist Wayne Daley,

and environmental scientist Dr. Gary Ritchie. Pierce County Senior Planner Booth and

Environmental Biologist Risvold, de Tienne, and his expert witness Meaders also

testified. The SHB admitted more than 150 exhibits. The parties stipulated to the

admission of most of the exhibits including the Hearing Examiner decision, the FSEIS,

surveys, the 2009 Critical Habitat Assessment, the 2011 Biological Evaluation, research

studies, correspondence, e-mails, maps, and photographs.

       Adjacent property owner Robert Wenman is a land use planner with 30 years of

experience. Wenman presented slides and maps showing extensive eelgrass beds on

the proposed site "in the middle of an extensive and highly productive" critical habitat

area. Wenman testified the FSEIS is the only environmental review for subtidal

geoduck harvesting. Wenman notes the FSEIS was based on 10,000 holes per acre.

By contrast, de Tienne proposed inserting 56,000 tubes in two acres with three to four

geoduck seedlings in each tube.




                                             15
No. 74844-1-1/16


       Former WDFW biologist Penttila testified as an expert on "forage fish" and

"submerged aquatic vegetation." Penttila testified, "[l]t is very likely that herring will

eventually be found to use the relatively lush vegetation beds of eelgrass and marine

algae on and around the de Tienne project site." Penttila stated a "wide scale anti-

predator webbing" would decrease the "biomass and abundance" of all types of marine

plants. Penttila testified that based on the need to protect eelgrass identified in the

FSEIS, a "two-foot vertical buffer or the hundred-and-eighty-foot buffer should be

applied to this project."

       Meaders testified that she is an expert in a number of fields including "sediment

transport and dynamics," "[sjupended sediments and turbidity," and "[v]egetation

community." Meaders testified she believed the two-foot vertical buffer in the FSEIS

was "not relevant" to the proposal. Meaders relied on a number of studies to conclude

the "potential effects to water quality, physical conditions, and flora and fauna from a

geoduck harvest event are localized, limited in duration, and do not result in significant

effects."

       Meaders admitted the "potential effects to eelgrass from a harvest event are

going to be whether or not the suspended sediment gets into the eelgrass and persists

because that would affect... the ability for those plants to photosynthesize." But

according to Meaders, the "sediment plume generated during a harvest event has been

shown to be short-term and localized." Meaders said the "data indicates that a 10-foot

buffer is likely protective."

       The SHB entered an extensive 58-page decision, "Findings of Fact, Conclusions

of Law, and Order." Preliminarily, the SHB rejected the argument that the Longbranch




                                              16
No. 74844-1-1/17



and Lockhart decisions controlled. The SHB noted the proposed geoduck operation on

de Tienne's property "would be primarily in the subtidal zone, which distinguishes this

Farm from others reviewed by the Board located in the intertidal zone;" the proposal

"would be the first subtidal commercial geoduck operation to be permitted in Pierce

County;" and significantly, unlike "other geoduck farms reviewed by the Board," there

was a critical eelgrass habitat.

       [T]he proposed Farm .. . sits over a continuous swath of eelgrass that
       runs adjacent to the shoreline of Henderson Bay. Planting of geoducks in
       the subtidal area of the Farm would run along the seaward boundary of
       this eelgrass bed, separated by a buffer.

The SHB states these distinctions are the main focus of the analysis and "ultimately, its

decision to deny the Permit in this case."

       [T]his case presents some unique aspects that include the presence of
       eelgrass at the Farm Site, the proximity of known herring spawning
       locations to the Farm Site, the specialized recreational use of the area for
       windsurfing, and the Farm Site's location on a shoreline of statewide
       significance. These areas of distinction serve as the main focus of the
       Board's analysis and, ultimately, its decision to deny the Permit in this
       case.



       The SHB findings describe the proposal to operate a five-acre commercial

geoduck farm on a site that is zoned for aquaculture but is designated as a shoreline of

statewide significance. The findings address the location of a "continuous swath" of

critical eelgrass habitat including an area "damaged by previous operations."

       The SHB findings describe the diverse aquatic ecosystem and the high winds

and waves at the site.

              This area of Puget Sound supports diverse aquatic life that includes
       eelgrass and kelp, forage fish (including herring, surf smelt, and sand
       lance), aquatic organisms (including sand dollars and sea stars), and
       various terrestrial species such as bald eagles. Purdy Creek is a nearby



                                             17
No. 74844-1-1/18


       salmon spawning creek that flows into the north end of Henderson Bay.
       Orca and grey whales have also been spotted in the Bay... .

             This area also boasts a large fetch, the distance over which the
       wind can blow unobstructed by land, making it a popular windsurfing spot.
       The winds create high waves that translate into a higher energy shoreline
       environment.


       The findings address the evidence establishing the important role of eelgrass in

the ecological system.

              Both eelgrass and macroalgae provide major ecological benefits as
       habitat for out-migrating juvenile salmon and for forage fish, including
       herring, to spawn. Herring are one of three major shore-spawning forage
       fish species in Puget Sound; they are a key species in the marine food
       web and therefore a good "indicator species" for gauging the relative
       health of the Sound. Herring spawn cling to vegetation, including
       eelgrass. Evidence of spawning can easily be seen by the naked eye,
       especially when spawning occurs at medium or high intensities. .. .

              Eelgrass and macroalgae .. . serve vital ecological roles in addition
       to providing spawning habitat. This includes carbon-fixing/sequestration,
       the production of organic matter and detritus (the basis of the food chain),
       and the provision of physical habitat for use by adult marine species and
       as a refuge and nursery area for juvenile life stages. Eelgrass is
       particularly susceptible to disturbances. This can include both direct
       disturbances like trampling, plus effects from indirect disturbances (e.g.,
       sedimentation and related turbidity) that decrease light availability.

       The record established de Tienne originally adopted the FSEIS buffer for

harvesting geoducks in the 4.5-acre subtidal portion of the proposed farm. "[Tjhe

Applicants originally proposed a two vertical foot buffer in the subtidal zone, ... which

would equate to a 40-50 foot horizontal buffer based on conditions at this Site." The

record established the "MDNS and Staff Report that reviewed the application were

based on this proposed larger seaward buffer" and "some federal agency consultation

was based on the larger, two-foot vertical buffer."




                                            18
No. 74844-1-1/19


       The findings state that after Pierce County issued the Staff Report imposing the

two-foot vertical buffer, de Tienne "began negotiations for a smaller buffer, with the

express intent of gaining more farmable area." The testimony established de Tienne

"viewed the larger buffer as 'severely restricting the cultivable area of the farm and

imposing a significant hardship.'"

       The SHB found the testimony of Penttila on the inadequacy of the buffers to

protect eelgrass credible.

       As a fisheries expert who has conducted approximately 800 herring spawn
       surveys over the past three decades, it was Mr. Penttila's unopposed view
       that the Purdy stock's habitat is not yet completely known, and that
       additional surveys would be necessary to accurately determine the full
       spatial extent of their spawning habitat. It was also his unopposed opinion
       that the distance from where the Purdy stock have been documented to
       spawn to the Farm Site would be a small spatial leap for them to make in
       subsequent seasons, making it highly likely that herring will spawn at the
       Farm Site in subsequent years. . .. The Board finds that eelgrass at the
       Farm Site is, therefore, a potential spawning habitat for Purdy stock
       herring and it is highly likely herring will spawn in the eelgrass beds on
       and around the Farm Site. The Board finds that, because the Permit fails
       to adequately protect eelgrass, it also fails to adequately protect herring,
       which depend on eelgrass for spawning habitat.

The SHB found Penttila's testimony persuasive that the buffers "are not protective of

eelgrass" and "a two-foot vertical seaward buffer should be imposed" as recommended

in the FSEIS.

       The SHB found that while Meaders "is knowledgeable of the geoduck industry

and science underlying aspects of industry practices," she was not "a credible expert in

all aspects of study related to the nearshore environment to which she claimed

expertise." Specifically, "geomorphology or sediment transport, or eelgrass biology and

growth." Because of her "lack of independent expertise," the SHB found Meaders'

testimony "largely constituted her summarization of work done by other experts on the


                                             19
No. 74844-1-1/20


potential spillover effects to eelgrass, thus making her unable to offer an independent

opinion."

       The SHB found Pierce County agreed to the smaller buffers based on the

concurrence of other agencies and Meaders' representation that "the smaller buffers

represented the implementation of 'best available science.'" The SHB addressed the

studies Meaders relied on and concluded there was "unpersuasive scientific support for

the smaller eelgrass buffer at this Site." The SHB found the one soon-to-be published

study "did not address impacts to eelgrass, in particular." According to Meaders, she

relied primarily on three unpublished analyses or studies to support the smaller buffer:

       (1) [A]n internal agency Technical Memorandum on the Operational
       Definition of an Eelgrass (Zostera marina) Bed (Tech Memo ...); (2) an
       unpublished study by Michael Horwith at the University of Washington that
       assessed "spillover effects" from an existing Samish Bay geoduck farm
       (Horwith Study . . .); and (3) an unpublished study by Dr. Pearce of the
       Department of Fisheries and Oceans in Canada that directly assessed the
       impacts of a subtidal geoduck harvest on nearby eelgrass (Pearce
       Study . . .).

       The SHB found the DNR internal agency Tech Memo "did not address impacts to

eelgrass from geoduck aquaculture, nor suggest an appropriate buffer area," and did

not support Meaders' opinion that "eelgrass is limited in its ability to expand at the Farm

Site based on limitations in subtidal light."

       The Board does not find Ms. Meaders' opinion on this point persuasive
       due to her lack of expertise in this area, the fact that the Tech Memo did
       not provide direct support for this opinion, and the fact that her opinion
       was not supported by any site-specific analysis. Nor did Ms. Meaders
       evaluate the fact of prior eelgrass damage and degradation as it pertains
       to the manner in which eelgrass would be expected to recover and expand
       at the Site over time.




                                                20
No. 74844-1-1/21


      The SHB found the Horwith Study "assessed impacts from an operating intertidal

geoduck farm in Samish Bay." The SHB concluded the Horwith Study did not support

Meaders' opinion on the "spillover effects from geoduck harvest."

               Although acknowledging the limited use of the study results to the
       proposed Farm, Ms. Meaders nonetheless relied on this study as
       identifying a maximum spatial extent for spillover effects from geoduck
       harvest that is limited to nine meters (the end of the second zone in the
       study). She further testified that, in her opinion, nine meters
       overestimates the potential for spillover effects at this Site.. . . This
       opinion is not adequately supported by the Horwith Study.

       The Pearce Study "looked at effects from a subtidal geoduck harvest on nearby

eelgrass." Meaders testified she "relied most heavily" on the Pearce Study.8 The SHB

found the Pearce Study of limited applicability.

              To the extent the Board considers the Pearce Study, the Board
       finds it provides limited applicability to the current proposed Farm. The
       planting densities and duration of harvest activities in the Pearce Study
       are different from those of the proposed Farm in this case. In the Pearce
       Study, a 1.5-acre subtidal plot (60 x 100 [square meters]) was planted with
       geoducks at a density of 1.58 individuals per one-half square meter
       (approximately five square feet).. . . The edge of the study plot was five
       meters seaward of an eelgrass bed. . . . Geoducks were harvested over a
       two-day period, with a total of 1,554 harvested. ... In contrast, the tubes
       at the proposed Farm will be placed approximately 15 inches apart on
       center and will be planted with three to four seeds each.. . . Harvesting
       activity will be more intense as itwill occur five to eight days at a time, for
       up to four hours on 0.1 to 0.8 acres depending on the number of
       harvesters. . .. Although no precise figure was presented, it is anticipated
       that the harvested quantities of geoducks from the proposed Farm will
       substantially exceed those in the Pearce Study.

              It is also not clear that the Pearce Study assessed subtidal
       conditions like those found at this Site, including the high wind and wave
       activity translating into a higher energy subtidal environment at the Site.


       8 The SHB noted:
       Mr. Pearce apparently requested that the report on his study ... not be relied upon as
       evidence at hearing, as it has not been peer reviewed or published—and Appellants
       cautioned the Board not to rely upon it. Meaders Testimony (relying on a personal
       communication with Mr. Pearce);... Statement by . .. counsel for the Applicants.


                                                  21
No. 74844-1-1/22



       The SHB found Meaders' opinion "on the protectiveness of the smaller buffer

unpersuasive."

              The Board finds these studies do not provide sufficient scientific
       support for Ms. Meaders' opinion that the buffers imposed will adequately
       protect eelgrass at this Site, and thus finds Ms. Meaders' opinion on the
       protectiveness of the smaller buffer unpersuasive. The Board is left with
       no real analysis in the record that assesses spillover effects to nearby
       eelgrass for a similarly-scaled geoduck farm operating in a higher energy
       subtidal environment.

       The SHB found de Tienne and Pierce County also relied on monitoring and an

"unspecified approach to adaptive management" to "justify the reduced buffer size."

The SHB found an "overreliance on monitoring and adaptive management to mitigate

impacts ... is particularly concerning" because "the Permit does not incorporate any

required implementation for change—i.e. to increase the buffer should monitoring prove

the need for greater protection."

       There may be real consequences from selecting the small buffer here,
       given the particularly fragile state of eelgrass at this Site. Neither the
       Applicant nor the County considered the extent to which eelgrass might
       persist in a degraded state, that the past survey(s) may consequently
       have set what is an already-degraded baseline for assessing eelgrass,
       and that no area for potential expansion was included in the buffer.
       Instead, the degraded Site will be used for aquaculture in a manner that
       will ensure no further recovery.

       The SHB concluded the Coalition "met its burden to show that the Permit

conditions are inadequate to protect eelgrass." The buffers represent "the lowest sized

buffer. .. typically applied to protect eelgrass" and the monitoring conditions do not

adequately protect the eelgrass. The SHB also found the Coalition met its burden to

show the permit conditions were inadequate to protect species that depend on eelgrass




                                            22
No. 74844-1-1/23


including herring, juvenile salmon, forage fish, and other benthic organisms.

            The Board concludes that Pierce County approved a permit with
      the smallest buffer possible, in the absence of any scientific basis for such
      a small buffer. This small buffer, when combined with an overreliance on
      monitoring and adaptive management, a lack of accounting for off-site
      impacts, and the potential need for restoration and/or expansion of
      eelgrass made particularly fragile from past commercial geoduck harvest
      activity at the Site, contravenes the requirements in the SMA, its
      implementing regulations, and Pierce County's SMP.

The SHB concluded the permit did not appropriately balance statewide interests and

was inconsistent with RCW 90.58.020.

      Given the lack of protection for eelgrass and related ecosystem values at
      the Site, the Board concludes that the Farm proposed is not consistent
      [with] the SMA's requirement that the interest of all people be paramount
      in the management of this shoreline of statewide significance. RCW
      90.58.020. In particular, the potential for impacts to eelgrass and other
      dependent aquatic resources make this proposal one that does not
      "recognize and protect the state-wide interest over the local interest," does
      not "result in long term over short term benefit," and does not adequately
      "protect the resources and ecology of the shoreline." RCW 90.58.020(1),
      (3), (4). Further, because the Farm may negatively impact the public's
      use of the area for windsurfing and other recreational uses, it does not
      "increase recreational opportunities for the public in the shoreline." RCW
      90.58.020(5).
               Balancing these considerations as mandated by the SMA weighs in
      favor of denying the Permit for these shoreline of statewide significance.

       Because the record did not support "making any definitive determination on a

more appropriate buffer size within the ranges discussed in the evidence," the SHB

reversed and denied the shoreline substantial development permit. But the SHB

expressly states the decision does not "rule out that a future operation, with appropriate

analysis, buffers, and conditions that address site characteristics and limitations, could

not be permitted under the SMA." The superior court affirmed the SHB Findings of

Fact, Conclusions of Law, and Order entered on January 22, 2014.




                                            23
No. 74844-1-1/24


Appeal of SHB Decision

        De Tienne contends the SHB decision is not timely. In the alternative, he claims

the evidence does not support finding potential adverse environmental impacts on the

eelgrass, the SHB erred in rejecting the testimony of Meaders, the Coalition did not

meet its burden of proving the conditions to protect the eelgrass were inadequate, the

SHB erroneously interpreted the Pierce County Code requirements, and the SHB erred

in requiring a cumulative impacts analysis.9

Shoreline Management Act

       All development on the shorelines of this state undertaken after June 1, 1971

must conform to the Shoreline Management Act of 1971 (SMA), chapter 90.58 RCW.

Buechel v. Dep't of Ecology. 125 Wash. 2d 196, 203, 884 P.2d 910 (1994) (citing RCW

90.58.140(1), (2)).

       The SMA is liberally construed "to give full effect to the objectives and purposes

for which it was enacted." RCW 90.58.900. The essential purpose of the SMA is to

protect the shorelines of the state because they are "among the most valuable and

fragile of its natural resources." RCW 90.58.020. Permitted shoreline uses must be

designed and conducted in a manner that minimizes damage to the ecology, damage to

the environment, and interference with the public's use of Washington's water. RCW

90.58.020. The SMA provides, in pertinent part:

       The legislature finds that the shorelines of the state are among the most
       valuable and fragile of its natural resources and that there is great concern
       throughout the state relating to their utilization, protection, restoration, and
       preservation. .. . There is, therefor, a clear and urgent demand for a


        9 De Tienne makes a number of additional arguments in the footnotes of his brief. Arguments
raised in footnotes need not be considered. Tamosaitisv. Bechtel Nat'l, Inc., 182 Wash. App. 241, 248 n.2,
327P.3d 1309(2014).


                                                   24
No. 74844-1-1/25


        planned, rational, and concerted effort... to prevent the inherent harm in
        an uncoordinated and piecemeal development of the state's shorelines.

RCW 90.58.020.


        To ensure coordinated development of our shorelines, the SMA establishes a

permit system, with the primary responsibility for its administration upon local

government, for the control of such development consistent with the SMA and the local

jurisdiction's SMP. RCW 90.58.050, .140(2).10 A local government may issue a

shoreline substantial development permit "only when the development proposed is

consistent with the applicable master program and [the SMA]." RCW 90.58.140(2)(b).

        A permit applicant bears the burden of proving the proposal is consistent with the

SMA and local SMP. RCW 90.58.140(7); Buechel. 125 Wash. 2d at 205. Any person

aggrieved by a local government's issuance of a shoreline substantial development

permit can seek review to the SHB. RCW 90.58.180(1); Buechel. 125 Wash. 2d at 204.

The SHB review of a shoreline development permit is de novo. Buechel. 125 Wash. 2d at

202. The SHB is a quasi-judicial administrative body "with specialized skills in hearing

shoreline cases," and this court is obligated to give due deference to the SHB's

"specialized knowledge and expertise." Buechel. 125 Wash. 2d at 204, 202-03.

Standard of Review

        The Washington Administrative Procedure Act, chapter 34.05 RCW, governs

judicial review of a SHB decision. Buechel. 125 Wash. 2d at 201. Appellate review is of

the SHB decision, not the decision of the local government or the superior court, and




        10 We note the legislature amended RCW 90.58.140(5)(c) in 2015 to add new subsections (i)
through (iii) for project permits "addressing significant public safety risks, as defined by the department of
transportation." Laws of 2015, 3d Spec. Sess., ch. 15, § 7. The amendments do not affect our analysis
here.



                                                     25
No. 74844-1-1/26


judicial review is limited to the record before the SHB. Buechel. 125 Wash. 2d at 202.

       As the party challenging the SHB decision, de Tienne bears the burden of

demonstrating the invalidity of the SHB's actions. RCW 34.05.570(1 )(a); Pres. Our

Islands v. Shorelines Hr'gs Bd.. 133 Wash. App. 503, 515, 137 P.3d 31 (2006). We can

grant relief only if the "person seeking judicial relief has been substantially prejudiced by

the action complained of." RCW 34.05.570(1 )(d); Denslev v. Dep't of Ret. Svs.. 162
Wash. 2d 210, 216-17, 173 P.3d 885 (2007).

       We review the SHB decision to determine whether it is arbitrary and capricious

and supported by substantial evidence in light of the entire record. Buechel. 125 Wash. 2d

at 201-02; Port of Seattle v. Pollution Control Hr'gs Bd.. 151 Wash. 2d 568, 588, 90 P.3d
659 (2004). Substantial evidence is evidence in sufficient quantity to persuade a fair-

minded person of the truth of the declared premises. Port of Seattle. 151 Wash. 2d at 588;

Heinmiller v. Dep't of Health. 127 Wash. 2d 595, 607, 903 P.2d 433 (1995). We will not

substitute our judgment for that of the SHB regarding credibility of witnesses or the

weight of conflicting evidence. Beattv v. Fish & Wildlife Comm'n. 185 Wash. App. 426,

449, 341 P.3d 291 (2015); Port of Seattle. 151 Wash. 2d at 588. Unchallenged findings

are verities on appeal. Postema v. Pollution Control Hr'gs Bd.. 142 Wash. 2d 68, 100, 11
P.3d 726 (2000).

       A decision is arbitrary and capricious if it is " 'willful and unreasoning action in

disregard of facts and circumstances.'" Buechel. 125 Wash. 2d at 202 (quoting Skagit

County v. Dep't of Ecology. 93 Wash. 2d 742, 749, 613 P.2d 115 (1980)). Where there is

room for two opinions, an action is not arbitrary and capricious so long as it is

undertaken honestly and upon due consideration, even if the reviewing court disagrees



                                              26
No. 74844-1-1/27


with the conclusion. Buechel. 125 Wash. 2d at 202. An appellate court may reverse only if

the SHB order is a willful unreasoning action in disregard of facts and circumstances or

iffirmly convinced a mistake has been committed in light of the policy of the SMA.

Haves v. Yount. 87 Wash. 2d 280, 286, 552 P.2d 1038 (1976); Port of Seattle. 151 Wash. 2d

at 588-89; Buechel. 125 Wash. 2d at 202.

       We review the SHB conclusions of law de novo and the SHB interpretation of the

SMA and local government shoreline regulations de novo. Herman v. Shorelines Hr'gs

Bd.. 149 Wash. App. 444, 458, 204 P.3d 928 (2009). We give the SHB interpretation of

the SMA and SMP great weight. Cornelius v. Dep't of Ecology. 182 Wash. 2d 574, 585,

344 P.3d 199 (2015); Weyerhaeuser Co. v. King County. 91 Wash. 2d 721, 736, 592 P.2d
1108 (1979); Pres. Our Islands. 133 Wash. App. at 529. If the SHB "interpretation is

consistent with the language of the [SMA], and clearly serves to further its goals," we

affirm the SHB decision. Weyerhaeuser. 91 Wash. 2d at 736.

Timeliness of SHB Decision

        De Tienne contends that because the SHB did not comply with the statutory

mandate to issue the decision within 210 days, the decision is void.11 RCW

90.58.180(3). We review de novo whether the SHB order exceeds statutory authority.

RCW 34.05.570(3)(b); Kittitas County v. E. Wash. Growth Momt. Hr'gs Bd.. 172 Wash. 2d
144, 155, 256 P.3d 1193 (2011).

        Under RCW 90.58.180(3), the SHB "shall issue its decision on the appeal.. .

within one hundred eighty days after the date the petition is filed with the board" plus an



         11 Contrary to de Tienne's assertion on appeal, the petitions filed by the Garrisons and the
Coalition were not "the only petitions before the Board at the time ofthe hearing." The Garrisons' petition
was dismissed prior to the hearing, while de Tienne's petition was neverdismissed.

                                                    27
No. 74844-1-1/28


additional "thirty days upon a showing of good cause."12 RCW 90.58.180(3) states, in

pertinent part:

        The board shall issue its decision on the appeal authorized under. .. this
        section within one hundred eighty days after the date the petition is filed
        with the board or a petition to intervene is filed by the department or the
        attorney general, whichever is later. The time period may be extended by
        the board for a period of thirty days upon a showing of good cause or may
        be waived by the parties.

        The Garrisons filed a petition for review with the SHB on June 11, 2013. The

Coalition filed a petition for review on June 25, 2013. De Tienne filed a petition for

review on June 28, 2013. The parties stipulated to consolidation of the petitions. The

SHB entered an order that consolidated the three petitions for review under SHB No.

13-016c.


        Before the hearing, the SHB dismissed the Garrisons' petition for review but

"granted the Garrisons limited status as Petitioner-lntervenors." The SHB did not

dismiss de Tienne's petition for review. The decision notes de Tienne resolved the

conditions that he challenged in the petition for review but review is limited to the

Hearing Examiner decision, and "no changes to the Permit made subsequent are before

the Board for review."13

        The SHB issued the Findings of Fact, Conclusion of Law, and Order on January

22, 2014. Because de Tienne stipulated to consolidation of the petition he filed on June



         12 De Tienne does not contend the SHB did not have "good cause" to extend the initial 180 days
for an additional 30 days as provided in RCW 90.58.180(3).
        13 The decision states, in pertinent part:
        The Applicants filed their own Petition for Review to challenge certain conditions imposed
        by the Pierce County Hearing Examiner..., but settled all issues with the County prior
        to hearing. Though this settlement purported to encompass subsequent changes to the
        Permit, the Board's review in this matter is limited to the Hearing Examiner's Decision
        approving the Permit with conditions, and no changes to the Permit made subsequent
        are before the Board for review.



                                                   28
No. 74844-1-1/29


28, 2013 and there is no dispute the SHB extended the time period for good cause for

an additional 30 days, the SHB complied with the time limits of the statute.14

Potential Adverse Impact to Eelgrass

          De Tienne contends substantial evidence does not support the SHB finding that

the commercial geoduck operation will result in potential adverse impacts to eelgrass.

We disagree.

          There is no dispute that eelgrass is a critical habitat. The record establishes

Pierce County and de Tienne recognized the need to protect the eelgrass from adverse

impacts by imposing mitigation measures including a buffer and monitoring. Consistent

with the SMA, the Pierce County SMP states aquaculture operations must be conducted

in a manner that "precludes damage to specific fragile areas and existing aquatic

resources" and "maintain the highest possible levels of environmental quality and

compatibility with native flora and fauna." PCC 20.24.020.A.3. PCC 20.24.020.A.3

states:


          Aquacultural operations shall be conducted in a manner which precludes
          damage to specific fragile areas and existing aquatic resources. These
          operations shall maintain the highest possible levels of environmental
          quality and compatibility with native flora and fauna.

          The record establishes the only environmental impact statement to address

subtidal geoduck harvesting is the FSEIS. The FSEIS identifies sedimentation from

harvesting geoducks as a "known" adverse impact. The FSEIS states, in pertinent part:

          Harvest of geoducks disrupts the sediment around each geoduck and the
          animals that live within the sediment. The area actually dug within a
          commercial tract depends on the density of geoducks. Average density
          on unfished tracts in Washington is 1.7 geoducks/fsquare meters], and 1.9
          geoducks/[square meters] in central Puget Sound, southern Puget Sound,

        14 Because we conclude the SHB decision was timely, we do not address the issue of whether
the time established by RCW 90.58.180(3) is directory or mandatory.


                                                 29
No. 74844-1-1/30



       and Hood Canal (Goodwin and Pease 1991). Assuming an average
       density of 1.9 geoducks/[square meters] and an average hole size of
       1,093 [square meters] (1.18 [square feet]), digging will affect 21% of the
       area within a harvest tract if all geoducks are removed. A liberal estimate
       of the amount of area affected by digging would be 25% (State of
       Washington 1985).

       Certified fisheries scientist Wayne Daley also testified, in pertinent part:

       [W]hat we're seeing, in many of the activities directly involved with the
       work right within the sites themselves, you end up with a significant
       amount of turbidity over a period of time that's not continued for a long
       period of time. But, my point is it's a cumulative impact. It's there; it's
       gone; it's there; it's gone; it's there; it's gone.
              And this is going on, on a continuous basis, as they're working in
       the areas of putting the pipes in place, of putting their material on the
       pipes, and, then, it's directly an impact at the time that they're harvesting.
               In the process of the hydraulic injection into the water column to
       force those geoducks to the point where they can be reached, you have a
       level of turbidity that is, probably, ten times to a hundred times above the
       standard. I have not measured those numbers, but, based on my
       understanding and my visual observation of that level of turbidity, it's not
       unrealistic to assume that those levels are significant.

       Meaders admitted there is "a continuous eelgrass bed along the entire shoreline"

and "potential it would be exposed" to sedimentation. Meaders testified sediment

generated during harvest could expand between 100 and 200 feet, sediment from the

intertidal portion of the farm was "likely" to move into eelgrass beds, and suspended

sediment could affect the ability of the eelgrass to photosynthesize.

       Meaders admitted the sediment plume generated during a harvest of the

intertidal portion of the farm was "likely to move into the [eelgrass] beds" because of

"offshore transport" and "alongshore transport." Meaders testified sediment could move

into eelgrass beds located outside of the proposed farm site. Meaders testified, "[W]e

don't really know the extent of the eelgrass beds that may be exposed to the sediment

deposition along the shoreline" because "[t]hat hasn't been looked at." Yet no permit




                                             30
No. 74844-1-1/31


condition addresses sedimentation. The permit also does not contain a provision to

change the buffers based on the eelgrass bed expanding or contracting.

       Meaders admitted the 2011 Biological Evaluation that "supported" the agreement

of the Army Corps of Engineers, National Marine Fisheries Service, and United States

Fish and Wildlife Service "was based on a 2-foot vertical" buffer, not the 10-foot and 25-

foot horizontal buffer.

       De Tienne relies on Robertson v. May. 153 Wash. App. 57, 218 P.3d 211 (2009), to

argue substantial evidence does not support finding potential adverse impacts to the

eelgrass beds. May does not support his argument. In May, the SHB concluded the

" 'proposed structure would likely be detrimental to the [eelgrass] habitat currently

existing and recovering at this location.'" May. 153 Wash. App. at 89 (quoting May v.

Robertson. No. 06-031, 2007 WL 1201596, at*13 (Wash. Shorelines Hr'gs Bd. April 16,

2007)). Because the SHB's conclusion "disregarded its own finding" that the "biological

evaluation found no eelgrass," we held the decision was not supported by substantial

evidence. May. 153 Wash. App. at 89. Here, unlike in May, the findings of the SHB and

the record establishes substantial evidence that the proposed commercial geoduck

operation will have adverse impacts on the critical eelgrass habitat and the buffer to

protect the eelgrass was inadequate.

Adeguacv of the Eelgrass Buffers

       De Tienne asserts the SHB erred in "disregarding critical, uncontroverted

testimony" showing the Department of Ecology, WDFW, DNR, United States Fish and

Wildlife Service, and the Army Corps of Engineers agreed the buffer was adequate to




                                             31
No. 74844-1-1/32


protect the eelgrass beds. The SHB findings state, in pertinent part:

      While the Applicants assert that agreement was reached as to the
      acceptability of a smaller buffer in conversations with individuals at the
      State Department of Ecology, WDFW, DNR, the [United States Fish and
      Wildlife Service] and/or the Corps (Meaders Testimony), the record lacks
      documentation to show agreement by all agencies involved.

      De Tienne argues Meaders' uncontroverted testimony established "the various

agencies agreed to the Farm's eelgrass buffers." The record does not support his

argument.

      Meaders testified the monitoring and buffer plan "was created through multiple

meetings that had a variety of different agencies, WDFW, Ecology, the Corps, DNR,

and the County." But Meaders testified, "[P]erhaps it's also an assumption on my part

[that the Corps, Ecology, and DNR created buffers]."

      Q.         ... So I'm trying to understand. So on that page, the table, it
                 states that the Corps, Ecology, and DNR used this information
                 to come up with these buffers. Where in the record are these
                 — is information that supports that statement that the Corps,
                 Ecology, and DNR created buffers?
      [Meaders]. I think it's — perhaps it's also an assumption on my part, but
                 the technical work group that discussed the biological
                 requirements in the Donoghue 2011 included representatives
                 of DNR, obviously.

      De Tienne points to an August 12, 2013 memorandum Meaders sent to various

state and federal agencies to argue the SHB erred in finding the record "lacks

documentation to show agreement by all agencies involved." In the memorandum,

Meaders states, "Two buffers have been agreed to by the applicant and approved by

the Corps, Ecology, and Pierce County. These include a 10-foot (ft) horizontal buffer in




                                           32
No. 74844-1-1/33



the intertidal zone, and a 25-ft buffer in the subtidal zone." Meaders' self-serving

memorandum does not establish the agencies agreed.15

       The record shows there was no documentation from the Department of Ecology,

WDFW, or DNR agreeing to a buffer of 25 feet. Pierce County Environmental Biologist

Risvold testified he did not have a letter from the Department of Ecology saying," This

is what we think you should do for this project.'" Risvold "[did not] recall" whether there

was any document from the WDFW or Department of Ecology that "actually provides us

with what their final recommendation for the buffers were."

       We conclude the SHB did not err in finding the record lacked documentation

showing that all of the state and federal agencies involved agreed the smaller buffers

were acceptable.

        De Tienne contends the SHB erred by "misapplying" the burden of proof to

require Pierce County and de Tienne to justify the buffers were adequate to protect the

eelgrass. The party seeking review of the local government's decision to issue a permit

bears the burden of proof before the SHB. RCW 90.58.140(7); Buechel. 125 Wash. 2d at

205.

       The record clearly shows the Coalition bore the burden of proof to show the

buffer was inadequate to protect the eelgrass. The SHB decision specifically states,

"[T]he Coalition has met its burden to show that the Permit conditions are inadequate to




        15 De Tienne also cites an e-mail from DNR to Meaders that states, "For geoduck aquaculture we
now require a buffer of 8 meters ([about] 25 feet) from existing native aquatic vegetation." But DNR
notes, "[W]e do have an adaptive management option that allows for a variation in the buffer size in order
to better define impacts." This e-mail also does not show the agencies agreed to the reduced buffers for
the de Tienne permit.


                                                   33
No. 74844-1-1/34


protect eelgrass."16

        The Coalition relied on the FSEIS buffer to argue the buffers approved by the

Hearing Examiner were inadequate. The FSEIS identifies the need for a "2-foot vertical

buffer or a minimum of 180-foot horizontal buffer" between eelgrass and subtidal

geoduck harvest areas to protect eelgrass. The Coalition established that throughout

the permitting process, de Tienne agreed to use the FSEIS buffer to protect eelgrass.

Review of de Tienne's permit application by the Army Corps of Engineers, National

Marine Fisheries Service, and United States Fish and Wildlife Service was "based on a

2-foot vertical" buffer listed in the 2011 Biological Evaluation.

        On cross examination, Risvold testified that although the Department of Ecology

" 'generally requires a 25-foot landward buffer which may be reduced with monitoring,'"

Rick Mraz of the Department of Ecology told Risvold he " 'could see no immediate

reason not to defer'" to the 2-foot vertical buffer in the FSEIS. Risvold testified:

        A.      "I discussed this issue with Rick Mraz, and he expressed that
                Ecology generally requires a 25-foot landward buffer which may be
                reduced with monitoring, but that, at least specific to waterward
                buffers for subtidal dive harvest, he could see no immediate reason
                not to defer to guidance in the State [FSEIS].
        Q.      And is that guidance in the State [FSEIS] the 2-foot vertical or 180
                feet?
        A.      Yes.


        Risvold testified the "primary reason for the buffer" is to protect eelgrass from

sedimentation from farm activities and "physical trampling by the divers." Risvold said

he believed the 2-foot vertical buffer used in the FSEIS "was based on absolute worst-



         16 By contrast, the SHB concluded the Coalition did not meet its burden to show the proposal to
plant and harvest geoducks would (1) cause adverse "benthic effects," (2) cause any direct impacts to
forage fish or juvenile salmon other than impacts to eelgrass used for habitat and refuge, (3) cause
adverse impact to whales, (4) cause adverse impact to "otheraquatic organisms like sand dollars and sea
stars," or (5) "pose[ ] an actual risk of environmental harm to bald eagles."


                                                     34
No. 74844-1-1/35


case sediment transport." But he did not know where the idea of a 25-foot horizontal

buffer "popped out from."

       The Coalition also introduced the letter Risvold wrote addressing de Tienne's

objection to the size of the buffer raised for the first time in the March 2013 letter to the

Hearing Examiner. The April 2013 letter from Risvold to Meaders states the

Department of Ecology "could see no immediate reason not to defer to guidance in the"

FSEIS.


       Eelgrass buffer
       I would hesitate to call the State [FSEIS] on dive harvest "inapplicable and
       scientifically unsupported" and would argue that State diver harvest and
       private diver harvest share quite a few similarities. I would also argue that
       ENVIRON felt the same way since they reference a 2-foot vertical buffer in
       both their 2009 and 2011 reports. The 2011 report makes clear that the
       (approximately) five-acre farm size is predicated upon providing a 2-foot
       vertical buffer. However, I now understand that the applicant feels that
       such a buffer is not warranted in light of additional studies and that the 2-
       foot vertical buffer would impose an unreasonable hardship on the
       applicant.

       I discussed this issue with Rick Mraz and he expressed that Ecology
       generally requires a 25-foot landward buffer (which may be reduced with
       monitoring), but that, at least specific to waterward buffers for subtidal dive
       harvest, he could see no immediate reason not to defer to guidance in the
       State [FSEIS].

       With that said, I'm not in 100% opposition to establishing a different buffer
       around the eelgrass. I understand from discussions with DNR staff that
       the various harvest restrictions described in the [FSEIS] were intended to
       be quite conservative and that they were intended to address a number of
       issues above and beyond eelgrass protection (such as diver safety, tribal
       issues, shoreline property owner disturbance). I also recognize that the
       2[-foot vertical]/180[-foot horizontal] may not represent an absolute "best
       available science" mandate and that it may be reasonable to proceed with
       a smaller buffer based on more current research.

       Risvold admitted that he did not "contemplat[e]" 50 percent of the waterward

buffer would be reduced to 10 feet, and that there "were more reductions than I thought




                                              35
No. 74844-1-1/36


were going to happen." Risvold also testified there was "no condition in the permit to

require a change in the buffer" if monitoring showed an impact on the eelgrass bed.

Risvold said the permit did not include a "requirement to provide additional substrate for

expansion" of the eelgrass bed. Risvold testified he "felt better about reducing the

buffer" because of the required monitoring plan but admitted monitoring does not

"prevent impacts."

       We conclude the SHB did not err in concluding the Coalition met its burden of

proving the permit buffers did not adequately protect the eelgrass from adverse impacts

in violation of the SMA and Pierce County SMP.

Interpretation of PCC 20.24.020.A.10

       De Tienne asserts the SHB erred by interpreting PCC 20.24.020.A.10 as "a

zoning limitation excluding aquaculture" where a proposal might result in environmental

impacts. We disagree.

       PCC 20.24.020.A.10 states, "Shoreline areas having the prerequisite qualities for

aquacultural uses shall have priority in order to protect Pierce County's aquacultural

potential."

       Here, the SHB did not interpret PCC 20.24.020.A.10 as excluding aquaculture.

Instead, the SHB concluded the "preferences and priorities normally provided to

properly mitigated and designed aquaculture in state and local regulation do not apply

here."17

       [T]he preferences and priorities normally provided to properly mitigated
       and designed aquaculture in state and local regulation do not apply here.
       Pierce County only prioritizes those projects that are situated in shoreline
       areas well-suited (i.e. having the "prerequisite qualities") for aquaculture.
       PCC 20.24.A20(A)(10). The fact that the Farm Site here will be operated

       17 Emphasis added.


                                             36
No. 74844-1-1/37


       in a high-energy subtidal environment, bordering a continuous eelgrass
       bed that provides spawning habitat for nearby herring, and habitat and
       refuge for other forage fish, juvenile salmon, and various aquatic
       organisms—makes this Site one without the prerequisite qualities for
       prioritizing it as an appropriate aquaculture site under PCC
       20.24.020(A)(10).

       We conclude the SHB did not err in interpreting PCC 20.24.020.A.10.

       De Tienne argues that because the phrase "no net loss" is not in the SMP, the

SHB erred in concluding the buffers contained in the permit were inconsistent with the

"no net loss" concept and the SMP requirement to "preclude damage to specific fragile

areas and existing aquatic resources." PCC 20.24.020.A.3. The SHB conclusions of

law state, in pertinent part:

               As noted in the Findings of Fact, eelgrass is of particular
       importance to the health of Puget Sound. Eelgrass (zostera [species])
       and macroalgae (kelp in the order laminariales) are explicitly recognized in
       state regulations as a saltwater habitat of special concern based on the
       essential functions they serve in the developmental life history of fish and
       shellfish. [Former] WAC 220-110-250. They are also regulated under the
       County's Critical Areas Ordinance. .. . PCC Title 18E. While not directly
       applicable, these regulatory protections acknowledge the importance
       placed on eelgrass and kelp as a fragile aquatic resource. The SMA and
       PCC explicitly protect fragile but vital aquatic resources, with protection of
       the shoreline environment as a particular consideration for this shoreline
       of statewide significance. RCW 90.58.020(4); PCC 20.24.020.A(3).

             The Board concludes that Pierce County approved a permit with
       the smallest buffer possible, in the absence of any scientific basis for such
       a small buffer. This small buffer, when combined with an overreliance on
       monitoring and adaptive management, a lack of accounting for off-site
       impacts, and the potential need for restoration and/or expansion of
       eelgrass made particularly fragile from past commercial geoduck harvest
       activity at the Site, contravenes the requirements in the SMA, its
       implementing regulations, and Pierce County's SMP. In particular, it
       contravenes the concept of "no net loss" and the local SMP requirement to
       "precludef ] damage to specific fragile areas and existing aquatic
       resources" and "maintain the highest possible levels of environmental
       quality and compatibility with native flora and fauna." PCC
       20.24.020.A(3); WAC 173-26-241 (3)(b).t18l

       18 Some alteration in original.


                                             37
No. 74844-1-1/38




       De Tienne relies on Friends of the San Juans v. San Juan County. No. 08-005,

2008 WL 5510444 (Wash. Shorelines Hr'gs Bd. Aug. 25, 2008). Friends of the San

Juans is distinguishable. In Friends of the San Juans. the County argued the SHB

should not apply the "no net loss" standard contained in WAC 173-26-241(3)(j). Friends

of the San Juans. 2008 WL 5510444, at *11.

      WAC 173-26-241 (3)(b)(i)(C) provides, in pertinent part:

      Aquaculture should not be permitted in areas where it would result in a net
      loss of ecological functions, adversely impact eelgrass and macroalgae, or
      significantly conflict with navigation and other water-dependent uses.

       In Friends of the San Juans. the SHB concluded the "no net loss" standard in

WAC 173-26-241(3)0) did not apply because San Juan County had not yet amended its

SMP to "incorporate concepts of no-net loss into its shoreline master program." Friends

of the San Juans. 2008 WL 5510444, at *11.

       Here, unlike in Friends of the San Juans. the record shows Pierce County

applied the "no net loss" regulations. For example, in response to the 2009 Critical

Habitat Assessment, Risvold identifies the need for additional information and

clarification "to ensure compliance with Title 18E and with the No-Net-Loss provisions of

the Shoreline Management Act."

Cumulative Impacts

      Contrary to de Tienne's assertion, the SHB did not deny the shoreline substantial

development permit on the ground that neither de Tienne nor Pierce County performed

a cumulative impact analysis. The SHB decision states the permit did not adequately

protect eelgrass and did not appropriately balance statewide interests. The SHB




                                           38
No. 74844-1-1/39


concludes, in pertinent part:

               This Farm's proposed location on a shoreline of statewide
       significance means that particular consideration must be given to
       balancing the interests of aquaculture as one statewide interest, with other
       statewide interests like the shoreline's ecological values and the public's
       recreational use. This is the Board's first opportunity to consider the
       potential impacts of a larger five-plus (5+)-acre geoduck farm proposed on
       a shoreline of statewide significance, where extensive but fragile
       resources including eelgrass are present and where herring spawn
       nearby. The proposed farm would be a first-of-its kind operation in an
       area where minimal aquaculture already exists, where unauthorized
       practices have impacted fragile marine resources through prior harvesting
       activity, where farm operations pose a potential harm to habitat and loss of
       community recreational use, and where additional projects have either
       been approved, proposed, or are likely to be proposed—including at least
       one similar project.

              The careful review required for this shoreline of statewide
       significance weighs in favor of reguiring a cumulative impact analysis of
       the impacts that might result from granting the first subtidal geoduck farm
       permit in Henderson Bay—in particular, to assess the potential for longer
       term impacts to fragile resources like eelgrass. as well as unigue use of
       the area by recreationalists like windsurfers.1191

       The legislature recognizes the "necessity of controlling the cumulative adverse

effect" of" 'piece-meal development of the state's shorelines' through 'coordinated

planning' of all development, not only 'substantial development.'" Haves. 87 Wash. 2d at

288 (quoting RCW 90.58.020; .030(3)(e)).

       The record supports consideration of cumulative impacts. There is no dispute

the permits "would be the first commercial geoduck farm permitted in the area." There

is no dispute the proposed farm would be located on a shoreline of statewide

significance. Evidence presented at the hearing showed there are potential adverse

impacts to critical habitat. Booth testified the proposed farm was the first subtidal
geoduckfarm in Pierce County, and Meaders testified the permit "is a fairly unique


       19 Emphasis added.


                                             39
No. 74844-1-1/40


proposal for geoduck aquaculture in that cultivation will be done primarily in the subtidal

habitat." Booth testified there were six other proposed geoduck farms in Pierce County

and one was "essentially next door" to de Tienne's proposed farm. A Pierce County

aquaculture map shows a number of existing and pending applications for geoduck

farms.


         Longbranch is distinguishable. Unlike here, the area was not designated as a

shoreline of statewide significance, there was no eelgrass, and there was no evidence

of other similar projects in the area. Longbranch. 2012 WL 3577481, at *2, *3, *6.

         Because the consideration of a cumulative impact analysis prior to approval of

the permit is consistent with the purpose of the SMA and clearly furthers the goal of the

SMA to prevent "uncoordinated and piecemeal development,"20 the SHB did not err in

concluding consideration should be given to preparing a cumulative impacts analysis.

Attorney Fees and Costs on Appeal

         The Coalition requests attorney fees and costs on appeal under RCW 4.84.370.

Under RCW 4.84.370(1), in a decision involving a substantial development permit under

the SMA, the prevailing party or substantially prevailing party on appeal is entitled to

reasonable attorney fees and costs if that party was:

         (a).. . [T]he prevailing party or the substantially prevailing party before the
         shorelinejs] hearings board; and (b). .. the prevailing party or
         substantially prevailing party in all prior judicial proceedings.[21]
         Here, the Coalition was the substantially prevailing party before both the SHB

and the superior court. Upon compliance with RAP 18.1, the Coalition is entitled to




         20 RCW 90.58.020.
         21 Some alteration in original.


                                                 40
No. 74844-1-1/41


reasonable attorney fees and costs. Durland v. San Juan County. 182 Wash. 2d 55, 79-

80, 340P.3d 191 (2014).

      We affirm.




                                                •CLuArflQ. 1;
WE CONCUR:




   IrUktj t A